--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
 
AMENDMENT
 
TO CONSULTING AGREEMENTS SIGNED IN JULY 1, 2008
 
This Amendment (the “Amendment”), to the two Consulting Agreements signed by the
parties on July 1, 2008, (the “Original Agreements”), is signed on November 13,
2014, by and between Oramed Ltd., a company incorporated and registered under
the laws of the State of Israel with company number 513976712 and with a
corporate address of Hi-Tech Park 2/5, Givat Ram, Jerusalem, Israel, 93706 (the
“Company”), and KNRY Ltd., a company incorporated and registered under the laws
of the State of Israel with company number 513836502 and with a corporate
address of 2 Elza Street, Jerusalem, Israel (“Consultant”).
 
Whereas, acording to the Original Agreements, the parties have engaged to
receive consulting services from the Consultant, provided by Nadav Kidron
(“Nadav”) and by Miriam Kidron (“Miriam”); and
 
Whereas, the parties wish to amend the Origianl Agreements on the terms and
conditions more fully set forth herein;
 
Now, therefore, it is hereby agreed as follows:
 
 
1.
Consultant confirms that both Nadav Kidron and Miriam Kidron (the “Service
Providers”) are KNRY’s employees and, as such, Consultant pays them a monthly
salary and all other benefits required by law, reports them as its employees to
the tax authorities including the National Insurance Institute, and maintains
all legaly required records as an employer.

 
 
2.
Consultant confirms that it is the sole and only employer of the Service
Providers.

 
 
3.
Section 14 to each of the Original Agreements is hereby deleted in its entirety
and replaced with the following:

 
 
a.
Without derogating from any of the above, should it be held by any competent
judicial authority or any governmental authority, that the relationship between
any of the Service Providers and the Company is one of employer and employee;
and/or in the event that the Company shall be demanded and/or obligated, to pay
any of the Service Providers and/or the Consultant any amount, or give them any
right, deriving from the existence of an employer-employee relationship between
the Service Providers and the Company or usually paid to employees; all of the
following provisions shall apply:

 
 
 

--------------------------------------------------------------------------------

 
 
 
i.
Retroactively, from the first date of Consultant’s engagement with the Company
(the “Effective Date”) and in lieu of any remuneration paid to Consultant
(including bonuses, benefits and expenses), Consultant will be deemed to have
been entitled only to a gross monthly salary (including for all over-time hours,
if relevant) in an amount equal to: (A) 150% (one hundred and fifty percents) of
the gross monthly salary of the company's COO, or in the absence of a COO, of
the highest gross monthly salary paid to an employee of the Company, in case of
Nadav Kidron, and (B) 125% (one hundred and twenty five percents) of the gross
monthly salary of the Company's COO, or in the absence of a COO, of the highest
gross monthly salary paid to an employee of the Company, in case of Miriam
Kidron. Consultant will immediately return to the Company any amount paid to it
beyond the above gross salaries for each Service Provider.  Any entitlements as
an employee (if at all) for each Service Provider, will be calculated on the
base of the above salary; and

 
 
ii.
The Company shall be entitled to set off from the amounts due to any of the
Service Providers in accordance with any source, the amounts which the
Consultant will be liable to refund to the Company pursuant to Sections (i)
above or in accordance with any other source; and

 
 
iii.
Consultant shall indemnify the Company for any and all costs, liabilities and
expenses it may have in connection with such demand and/or obligation, including
the economic value of such right and legal expenses.

 
 
b.
Without derogating from any of the above, should it be held by the tax
authorities including the National Insurance Institute, that the Company is
demanded and/or obligated, to pay any amount or bare any cost, deriving from the
existence of an employer-employee relationship between the Service Providers and
the Company or usually paid to employees; all of the following provisions shall
apply:

 
 
i.
Consultant shall indemnify the Company for any and all costs, liabilities and
expenses it may have in connection with such demand and/or obligation, including
the economic value of such right and legal expenses.

 
 
ii.
The Company shall be entitled to set off from the amounts due to the Consultant
or to any of the Service Providers in accordance with any source, the amounts
which the Consultant will be liable to refund to the Company pursuant to Section
(i) above or in accordance with any other source.

 
 
4.
Section 5 to each of the Original Agreements is hereby amended in way that the
number "60" is changed to "140", so that the Prior Written Notice will be 140
days.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
All Consultant’s confirmations and undertakings in this Amendment are made to
the benefit of the Company and are meant to add to any previous confirmations
and undertakings of Consultant, and should be read as such, and in case of
contradiction between the foregoing, this Amendment shall control.

 
IN WITNESS WHEREOF:
 
Oramed Ltd.
Signature:              /s/ Leonard Sank
Name:                     Leonard Sank
Title:                       Director
Date:                       November 13, 2014                     
KNRY Ltd.
Signature:               /s/ Nadav Kidron 
Name:                      Nadav Kidron 
Title:                      ___________________
Date:                        November 13, 2014          

 
I the undersigned, Nadav Kidron, Israel ID# 027424282, hereby confirm the
following:
 
I.    I agree to the set-off arrangement set out in Section ‎3.a.ii above.
 
II.   I am personally responsible for the undertakings of KNRY Ltd. in this
Amendment, and I guarantee its payments.
 
Nadav Kidron                                           
027424282                      November 13,
2014                                /s/ Nadav Kidron 
 
Name                                      
ID#                                                
Date                                                                       Signature

 
I the undersigned, Miriam Kidron, Israel ID# 09665993, hereby confirm the
following:
 
III.         I agree to the set-off arrangement set out in Section ‎3.a.ii
above.
 
IV.          I am personally responsible to the undertakings of KNRY Ltd. in
this Amendment, and I guarantee its payments.
 
Miriam
Kidron                                09665993                      November 13,
2014                                          /s/ Miriam
Kidron                                
 
Name                                                ID#                                              Date                                                        
           Signature

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 




 